IN THE SUPREME COURT OF THE STATE OF DELAWARE

    LEANN PINKSTON,1                           §
                                               §   No. 217, 2018
           Respondent Below,                   §
           Appellant,                          §   Court Below—Family Court
                                               §   of the State of Delaware
           v.                                  §
                                               §   File No. CN11-05841
    DANIEL PINKSTON, SR.,                      §   Petition Nos. 11-40238
                                               §                 16-34602
           Petitioner Below, Appellee.         §
                                               §


                                Submitted: February 8, 2019
                                 Decided: March 15, 2019

Before STRINE, Chief Justice; VAUGHN and SEITZ, Justices.

                                           ORDER

         After careful consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of the Family

Court’s order dated March 26, 2018 resolving matters ancillary to the parties’

divorce. The appellant’s arguments regarding due process, the assignment of a judge

to the case following the retirement of the former judge, and the reopening of the

ancillary matters were not fairly raised before the Family Court and are therefore




1
    The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
waived, absent plain error, which we conclude does not exist.2 The appellant’s

arguments concerning vehicle consignment and insurance for the beach property

raise the issue of whether the parties have complied with the Family Court’s orders,

rather than whether the Family Court erred in entering those orders, and similarly

must be presented to the Family Court in the first instance. We conclude that the

appellant’s other arguments provide no basis for reversing the Family Court’s well-

reasoned order.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ James T. Vaughn, Jr.
                                      Justice




2
    SUPR. CT. R 8.

                                         2